                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

DEWELL POINDEXTER,                     :

            Petitioner                 :    CIVIL ACTION NO. 3:19-2190

            v                          :         (JUDGE MANNION)

UNITED STATES OF AMERICA,               :

           Respondent                   :


                               MEMORANDUM

      Petitioner, Dewell Poindexter, a state inmate, currently confined in the

Forest State Correctional Institution (SCI-Forest), Marienville, Pennsylvania,

filed the above captioned petition for writ of habeas corpus, pursuant to 28

U.S.C. §2241. (Doc. 1, petition). Poindexter’s state conviction led to a

consecutive federal sentence for a supervised release violation, which has

not commenced. Id. In his petition, Poindexter challenges his federal

supervised release sentence claiming violations of the Sixth Amendment

right to a speedy trial, the shuttling provision of the Interstate Agreement on

Detainers Act, and Rule of Criminal Procedure 32.1, as well as seeking credit

against his federal sentence for time he spent in custody of federal

authorities pursuant to a writ of habeas corpus ad prosequendum pending

adjudication of his supervised release violation. Id. at 3.
         A response and traverse having been filed the petition is ripe for

disposition. For the reasons set forth below, the instant petition will be

dismissed for lack of jurisdiction.



I.       Background

         On September 12, 2000, Poindexter pled guilty in the United States

District Court for the Eastern District of Pennsylvania to two counts of

possession with intent to distribute cocaine base. (Doc. 10-1 at 3).

         On January 19, 2001, Poindexter was sentenced to a 144-month term

of imprisonment followed by eight years of supervised release. Id. at 5. On

May 2, 2008, the Court reduced the term of imprisonment to 122 months. Id.

         Following his term of federal imprisonment, Poindexter twice violated

his supervised release. Id. at 8-1. The most recent violation resulted from his

July 1, 2015 arrest for state drug trafficking and weapons offenses, which

were brought in the Dauphin County Court of Common Pleas. Id. at 8.

         On February 22, 2016, Poindexter pled guilty to the state charges and

received a sentence of five and one half to eleven years of incarceration. Id.

at 13.

         On June 22, 2017, the United States District Court for the Eastern

District of Pennsylvania held a hearing on the revocation of Poindexter’s


                                        2
supervised release. Id. at 7. Poindexter admitted to the violation and was

sentenced to thirty-months imprisonment to run consecutive to his state

sentence. Id. No direct appeal or §2255 motion has been filed. Id.



II.   Discussion

      To invoke habeas corpus review by a federal court, a prisoner must

satisfy two jurisdictional requirements: the status requirement that the person

be “in custody,” and the substance requirement that the petition challenge

the legality of that custody on the ground that it is “in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. §2241(c)(3);

see also Maleng v. Cook, 490 U.S. 488, 490 (1989); 1 James S. Liebman &

Randy Hertz, Federal Habeas Corpus Practice and Procedure §8.1 (4th

ed.2001).

      A prisoner in state custody serving a state sentence for a state

conviction “does not meet the federal ‘in custody’ requirement of §2241.”

Peeples v. Hurley, No. 4:14-CV-175, 2014 WL 2209092, *1 (E.D. Mo. May

28, 2014); see also Toney v. United States, No. 3:14-CV-1487, 2016 WL

6039136, *1 (M.D. Pa. Oct. 14, 2016) (“Habeas corpus review under § 2241

‘allows a federal prisoner to challenge the ‘execution’ of his sentence.’”




                                      3
(emphasis added) (quoting Woodall v. Fed. Bureau of Prisons, 432 F.3d 235,

241 (3d Cir. 2005)).

      Poindexter seeks a credit against his federal sentence for time he

spent in pre-sentence custody. (Doc. 1 at 3). However, the jurisdiction that

first arrested the offender has primary jurisdiction over him until that

sovereign relinquishes it to another jurisdiction by, for example, bail release,

dismissal of the state charges, parole release, or expiration of the state

sentence. See Taylor v. Reno, 164 F.3d 440, 444 (9th Cir. 1998); Chambers

v. Holland, 920 F. Supp. 618, 622 (M.D. Pa. Apr. 4, 1996)(citing United

States v. Warren, 610 F.2d 680, 684-85 (9th Cir. 1980)), aff’d 100 F.3d 946

(3d Cir. 1996). “Primary jurisdiction over a state prisoner ends and federal

custody over him commences only when the state authorities relinquish him

on satisfaction or extinguishment of the state obligation.” Id. (citations

omitted) (explaining a federal sentence commences once “the Attorney

General receives the defendant into [his] custody”); 18 U.S.C. §3585(a); see

also Ruiz v. Strada, No. 1:12-CV-1809, 2013 WL 4054497, *4 n.3 (M.D. Pa.

Aug. 12, 2013). The Bureau of Prisons (BOP) computes the sentence,

including any credit to which he is entitled under 18 U.S.C. §3585(b) once

the prisoner’s federal sentence commences. See United States v. Wilson,




                                       4
503 U.S. 329, 334-35 (1992). To this date, Pennsylvania has not relinquished

custody of Poindexter.

        Accordingly, Poindexter’s federal sentence has not commenced, and

the BOP has not computed his federal sentence. Therefore, Poindexter is

not yet eligible to be considered for the relief he seeks, and his petition is to

be dismissed. Rinick v. SCI Mahanoy, No. 1:16-cv-2165, 2018 WL 6696621,

*3-4 (M.D. Pa. Dec. 30, 2018) (citing United States v. Pungitore, 910 F.2d

1084, 1118-19 (3d Cir. 1990)) (dismissing §2241 petition because state

prisoner “cannot challenge the BOP’s calculation of a federal sentence which

he has not yet begun to serve, and which has not yet even been computed

by the BOP”).



III.    Conclusion

        For the reasons stated above, the petition for a writ of habeas corpus

will be DISMISSED. An appropriate order will follow.




                                        s/ Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge

Date: April 30, 2021
19-2190-01




                                       5
